PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/894,254
Filing Date: 5 Jun 2020
Appellant(s): Edunav, Inc.



__________________
Michael Ben.-Shimon (Reg. No. 69610)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 May 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
The following ground(s) of rejection are applicable to the appealed Claims 1-26:
(1) 35 U.S.C. 101 (abstract idea).
(2) 35 U.S.C. 103 as being unpatentable over the prior art of Adams (US 2010/0223194) in view of Sharper et al. (Sharper) (US 2006/0143016).

Argument (1):
The Examiner notes that Appellants’ Argument presented for this Appeal Brief are the same or substantially the same as arguments presented in response to the non-final rejection filed 2 August 2021 for this rejection.  As such the Examiner will produce and maintain the same detailed response to arguments with additional clarification for this Examiner’s Answer as follows for the independent and dependent Claims 1-26.
In the remarks regarding the 35 USC § 101 rejection for Claims 1-26, Appellants argue that: the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea [see Argument pages 11-26].  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and despite Appellants’ incorrect/improper analysis and arguments, the Examiner maintains this rejection under 35 U.S.C. 101 in the maintained below rejection.  The claims clearly recite no improvement to computer functionality and nor is the judicial exception (abstract idea) integrated into a practical application because the claims as a whole describe how to, generally, “optimiz[ing] a study path for a student based on at least one goal, wherein a study path is a combination of courses for each of a plurality of semesters” based on the below cited categories of abstract ideas and furthermore do not amount to an improvement to a computer or any other technology.  Further it is noted in Appellants’ instant published specification in at least paragraph 38, FIG. 3A recites: “FIG. 3A is an exemplary and non-limiting screenshot 300A illustrating a drop down box featuring a plurality of potential goals 310 according to an embodiment. A search bar 320 allows a user to input a goal. In an embodiment, potential search results may be automatically populated as potential goals 310 in real-time. In another embodiment, the search results may be based on the type of goal 330. In the example shown in FIG. 3A, the type of goal selected is “Profession,” and the user has entered “Psyc” into the search bar 320, thereby triggering a list of potential goals 310 that are professions related to “Psyc.” (emphasis added) which is basically user data input into a general-purpose computer processing pre-programmed software from the user input data to obtain the claim results (see para’s 26-28 of said instant Specification).  
Additionally, Appellants incorrectly recite that the previous Office action asserts: “the claims do not preempt anything…”; “…failed to meet its burden under Berkheimer v. HP Inc. 881, F.3d 1360 (Fed. Cir. 2018)…”[decision].    As cited previously, the Examiner did not make these statements/citations/analysis in the previous Office actions.  Questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo” (incorporated in the “2014 Interim Guidance on Subject Matter Eligibility” as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […].  The Examiner still submits that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012).  Additionally, the PTO is not required to analyze claims for abstract ideas under the Berkheimer v. HP Inc. 881, F.3d 1360 (Fed. Cir. 2018)…”[decision].
Further, Appellants continue to misconstrue their analysis in the Argument for their claimed subject matter as analogous to several PTAB decisions and Federal Court case decisions for eligible abstract idea examples that allegedly apply to Appellants’ claimed invention.  As previously stated, these decisions are not applicable to Appellants’ non-statutory abstract idea/subject matter because Appellants’ subject matter is completely different from each of these subject content court case decisions and thus do not apply for the instant application.  More particularly, Appellants recite the Fed. Court case of Enfish as the instant claims “the invention as claimed is by far a more efficient computational way to achieve the goals. As such, the invention as claimed achieves a technical advantage in relation to the problem to be solved. In other words, to make it perfectly clear, the computer is effectively improved in that its operation appear to be speeded up, just as was the case in Enfish and many inventions strictly implemented by software executing on conventional computer hardware. Improving the speed of the computer has been recognized as rendering an invention patent eligible. In other words, the claim here is directed to an improvement in computer capabilities. Enfish explains that improvements to the computer's capabilities, such as increased configuration flexibility, faster search times, and smaller memory requirements even when implemented in software, are patentable. See for example, Enfish p. 7 and 15.  Appellants’ claims, like those in Enfish, are directed to a specific implementation of a solution in the software arts as indicated above. Furthermore, as explained above, the invention as claimed does indeed achieve a technical advantage over the prior art”.  Again, this analysis has been mis-construed. Regarding the “Enfish” decision, the Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of linking association via link expressions between a particular task and a particular business entity to the other business entities identified (e.g., in the business models) as related to the particular business entity, which could only be performed intuitively by a human via using physical aids (pen and paper) to perform the mental steps and/or “Certain Methods of Organizing Human Activities” via managing personal behavior or relationships or interactions between people  (including social activities and/or teachings and/or following rules or instructions) based on human's knowledge and experience for an entity in the business modeling field.
As reproduced from the previous Final Office Action rejection:
The Examiner maintains the rejection under 35 U.S.C. 101 (abstract idea):
 
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories:  Mathematical concepts – mathematical relationships (constrain; value(s)); Certain methods of organizing human activity – fundamental economic principles or practices, (“optimizing a study path for a student based on at least one goal, wherein a study path is a combination of courses for each of a plurality of semesters”); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (supplying as an output, by the server for the student, at least one optimal schedule/study paths of courses for each semester of the at least one optimal study path/supplying as an output, by the server for the student, the at least one optimal study path, the optimal study path comprising a schedule of courses for each semester of the plurality of semesters”)   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components.
The maintained Examiner’s analysis from the previous 2 Office Action rejections is accurate and commensurate with the Patent Office guidelines regarding non-statutory subject matter analysis (abstract ideas) in summary through Steps1, 2A-Prongs 1 and 2, and 2B, do not provide improvement to a computer’s efficiency or other technology nor integrate the judicial exception (abstract idea) into a practical application and as currently recited for the instant Claims 1-26, this rejection is maintained.

Argument (2):
Appellants submit that: (2):  Adams (US 2010/0223194) in view of Sharper et al. (Sharper) (US 2006/0143061) does not teach or suggest in Claims 1-26:  virtually all the limitations recited in the independent and dependent claims and with some emphasis on whether the prior art combination teaches the broadly recited non-functional, descriptive material label of: “priority value[s]” [see Argument pages 26-37].  With regard to argument (2), the Examiner respectfully disagrees.  Regarding whether or not Adams in view of Sharper teaches Appellants’ claims, the Examiner still notes in response to Appellants’ arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As best understood from Appellants’ arguments that Adams in view of Sharper does not specifically teach the previously amended, labeled “value(s)” as recited as a suffix for “priority(ies)”, but since “values(es)” is/are not specifically defined in the claims from Appellants’, and as broadly and reasonably interpreted, the Examiner interprets Adams teaches Appellants’ in at least the first recitation of “wherein each of the at least one constraint is assigned a respective constraint priority (may receive from a user a degree identifier and a constraint reflecting criteria establishing personal priorities of a user; and at least one constraint, reflecting criteria establishing personal priorities of the user for selecting courses to take) (see at least paragraph 53, the Abstract, Claims 1, 4, 13).  However and still assuming arguendo that Appellants are not convinced, the Examiner still notes that Adams in view of Sharper specifically teaches the broadly recited “priority(ies) value(es)” as “the prioritization engine 110 increases the value of the degree of difficulty for Math 101 course by a greater amount than the value of the degree of difficulty for English 101. The pre-defined rules may also include a rule that directs the prioritization engine 110 to assign a higher degree of difficulty to courses that require students to attend; increment value” in analogous art of generating schedules for the purposes of:  The prioritization engine 110 modifies (e.g., increases) the threshold values based on a set of pre-defined rules, which may include user-defined rules” (Sharper, see at least paragraphs 30, 41, 42).  Continuing, Appellants’ recitation from the Argument, page 34 recites that Sharper does not teach:  ”…plurality of semesters…”.  However the Examiner cited/indicated the appropriate paragraph citations from Adams in at least paragraphs 77, 113-118 for at least Claims 1 and 4 as “semester; multiple semesters”.  Also, Appellants recite that Sharper is “…not to optimizing a study path…”:  However the Examiner cited Adams as teaching this independent claim preamble recitation with appropriate paragraph citations.  But generally, recitations in a preamble of a claim with no specific recitation support from the body of the at least the independent claims are generally statements recited in a preamble of the claim and are given little to no patentability.  See also from the previous Final Office action citations from the prior art and the Examiner respectfully submits the rejections are maintained.  
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        

Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.